Exhibit 10.57


Execution Version
FIRST AMENDMENT
TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
July 20, 2020 (this “Amendment”), is entered into by Laureate Education, Inc., a
public benefit corporation formed under the laws of the State of Delaware (the
“Borrower”), and Citibank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).
RECITALS
WHEREAS, reference is hereby made to the Third Amended and Restated Credit
Agreement, dated as of October 7, 2019, by and among the Borrower, the lending
institutions party thereto from time to time and Citibank, N.A., as
Administrative Agent and Collateral Agent (the “Credit Agreement”); capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement;
WHEREAS, the Credit Agreement amends and restates that certain Second Amended
and Restated Credit Agreement, dated as of April 26, 2017, as amended through
the date immediately prior to the date of the Credit Agreement (the “Prior
Credit Agreement”);
WHEREAS, Section 10.4(b) of the Prior Credit Agreement permitted certain (a)
liabilities assumed by a transferee, (b) securities received by the Borrower or
a Restricted Subsidiary from a transferee and (c) Designated Non-Cash
Consideration with respect to a Disposition by the Borrower or a Restricted
Subsidiary under Section 10.4(b) of the Prior Credit Agreement to be deemed to
be cash for purposes of determining whether a Person making such a Disposition
received not less than 75% of the consideration for such a Disposition in the
form of cash or Permitted Investments;
WHEREAS, certain clauses of Section 10.4(b) of the Prior Credit Agreement were
re-numbered as part of the amendment and restatement of the Prior Credit
Agreement pursuant to the terms of the Credit Agreement;
WHEREAS, Section 10.4(b) of the Credit Agreement contains typographical errors
with respect to the failure to appropriately update cross-references therein to
certain re-numbered clauses thereby creating an ambiguity and defect in Section
10.4(b) of the Credit Agreement;
    WHEREAS, pursuant to Section 13.1 of the Credit Agreement, the
Administrative Agent, with the consent of the Borrower only, may amend the
Credit Agreement to cure any ambiguity, omission, defect or inconsistency, so
long as such amendment does not adversely affect the rights of any Lender or
Letter of Credit Issuer;
WHEREAS, the Administrative Agent and the Borrower desire to amend the Credit
Agreement to correct such ambiguity and defect in Section 10.4(b) of the Credit
Agreement;



--------------------------------------------------------------------------------

2
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
a.Amendment to the Credit Agreement. On the Effective Date, the following
amendment shall be made to the Credit Agreement and the Borrower consents to
such amendment:
i.Section 10.4(b) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
        “(b)     the Borrower and the Restricted Subsidiaries may sell, transfer
or otherwise dispose of assets (including, without limitation, any Stock or
Stock Equivalents in any Restricted Subsidiary whether pursuant to an initial
public offering or otherwise) (each of the foregoing, a “Disposition”), for fair
value; provided that:
            (i)     after giving effect to any such sale, transfer or
disposition, no Default or Event of Default shall have occurred and be
continuing,
            (ii)     with respect to any Disposition pursuant to this clause (b)
for a purchase price in excess of $10,000,000, the Person making such
Disposition shall receive not less than 75% of such consideration in the form of
cash or Permitted Investments, and
            (iii)     any non-cash proceeds received are pledged to the
Collateral Agent to the extent required under Section 9.12 (provided that such
obligation under this clause (iii) shall not be required for so long as the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than or equal to
3.0 to 1.0);
provided that the amount of (A) any liabilities (as shown on the Borrower’s or
such Restricted Subsidiary’s most recent balance sheet or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms subordinated to the Obligations (in the case of the
Borrower) or the Guarantee (in the case of such Restricted Subsidiary), that are
assumed by the transferee of any such assets and for which the Borrower and all
of its Restricted Subsidiaries have been validly released by all creditors in
writing, (B) any securities or promissory notes or other evidence of
indebtedness or similar documentation received by the Borrower or such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash (to the extent of the cash received) within
180 days following the closing of such Disposition (provided that the
requirement that such amounts be converted into cash within 180 days following
the closing of such Disposition shall not be required for so long as the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than or equal to
3.0 to 1.0 at the time of such Disposition), and (C) any Designated Non-Cash
Consideration received by the Borrower or such



--------------------------------------------------------------------------------

3
Restricted Subsidiary in such Disposition having an aggregate Fair Market Value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed 5.0%
of Consolidated Total Assets at the time of the receipt of such Designated
Non-Cash Consideration, with the Fair Market Value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be cash for purposes
of Section 10.4(b)(ii), and for no other purpose;”
b.Representations and Warranties. The Borrower represents and warrants to each
of the Lenders and the Administrative Agent that, as of the date hereof:
i.After giving effect to this Amendment, the representations and warranties set
forth in Section 8 of the Amended Credit Agreement are true and correct in all
material respects on and as of the date hereof to the same extent as if made on
and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that to the extent any such
representation and warranty is already qualified by materiality or Material
Adverse Effect, such representation and warranty shall be true and correct in
all respects.
ii.The Borrower has the requisite power and authority to execute and deliver
this Amendment and to perform its obligations under this Amendment. The
execution and delivery of this Amendment and the performance by the Borrower of
this Amendment has been duly approved by all necessary organizational action of
the Borrower. The execution and delivery of this Amendment and the performance
under this Amendment by the Borrower does not and will not (i) require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority, where the failure to obtain such
registration, consent or approval or give such notice, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect or
(ii) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Borrower (other than Liens created under the Credit
Documents) pursuant to, the terms of any Contractual Requirement;
iii.This Amendment has been duly executed and delivered by the Borrower and this
Amendment is the legally valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability; and
iv.No Default or Event of Default has occurred and is continuing.



--------------------------------------------------------------------------------

4
c.Amendment Effectiveness. The effectiveness of this Amendment shall be subject
to the satisfaction of the following conditions precedent set forth in this
Section 3 (the date on which such conditions are satisfied (or waived by the
Administrative Agent) is referred to herein as the “Effective Date”):
(a)the Administrative Agent (or its counsel) shall have received from the
Borrower a duly executed and delivered counterpart of this Amendment signed by
the Borrower; and


(b)the Administrative Agent shall have received all amounts due and payable,
solely with respect to reasonable fees, charges and disbursements of counsel, to
the Administrative Agent on or prior to the Effective Date pursuant to the
Credit Agreement, required to be reimbursed or paid by the Borrower with respect
to this Amendment for which invoices have been provided prior to the Effective
Date.


d.Effect of Amendment. Except as expressly provided in this Amendment, nothing
herein shall be deemed to entitle any Credit Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document in similar or different circumstances. This Amendment
shall constitute a “Credit Document”. It is the intent of the parties hereto,
and the parties hereto agree, that this Amendment shall not be considered, nor
shall it constitute, a novation of the Credit Agreement, any other Credit
Document or any of the rights, obligations or liabilities thereunder.
e.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same contract. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
customary means of electronic transmission (e.g., “pdf”) shall be as effective
as delivery of a manually executed counterpart hereof. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
this Amendment shall be deemed to include Electronic Signatures (as defined
below), deliveries or the keeping of records in electronic form, each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature, physical delivery thereof or the use of a paper-based
recordkeeping system, as the case may be. “Electronic Signatures” means any
electronic symbol or process attached to, or associated with, any contract or
other record and adopted by a person with the intent to sign, authenticate or
accept such contract or record.
f.Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

5
g.Submission to Jurisdiction; WAIVER OF JURY TRIAL.    Section 13.13 of the
Amended Credit Agreement is hereby incorporated by reference herein. EACH PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT, THE CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
h.Headings. The headings of this Amendment are for purposes of reference only
and shall not limit or otherwise affect the meaning hereof.
[Remainder of page intentionally left blank]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.






LAUREATE EDUCATION, INC., as Borrower




By:__/s/ Jean-Jacques Charhon___________
Name: Jean-Jacques Charhon
Title: Executive Vice President and Chief Financial Officer






CITIBANK, N.A.,
as Administrative Agent




By: /s/ Caesar Wyszomirski            
Name: Caesar Wyszomirski    
Title: Vice President





